Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 05/24/2021, which has been entered and made of record.  Claims 1-19 are pending in the application. 
As an initial matter, the rejection for double patenting has been withdrawn in view of applicant's terminal disclaimer.

Response to Arguments
Applicant's arguments filed on 05/24/2021 regarding claims rejection under 35 U.S.C 102 have been fully considered but they are not persuasive.
Applicant submits “In Howson, the pre-pass described in paragraphs 42 and 43 operates to define how a set of input geometry data results in a set of geometry data that is used in scene rendering i.e. to generate the final geometry stored in the screen space geometry buffer 51. The pipeline includes several shader stages: hull shader 29, domain shader 35 etc. The final shader 37 produces vertices which are stored in vertex cache 41. This shader stage is the final shader stage and is the only shader stage which outputs its results to a memory. Howson therefore discloses storing the final shader stage output data to a cache, but none of outputs of the preceding shader stages. 
Howson thus does not disclose "configuring the geometry processing logic to write to a memory, for each instance of one or more shader stages, shader stage output data, wherein the one or more shader stages are used to process the received input graphics data items, and wherein said one or more shader stages do not include a final shader stage used to determine transformed position data in the rendering space, derived from said input graphics data items."” (Remarks, Page 11.)
The examiner disagrees with Applicant’s premises and conclusion.  It seems applicant’s remark is direct to “final geometry” instead of final shader stage as claimed in claim 1. Howson in Fig 1, ¶0056, teaches “An output of rasterization 54 includes visible surfaces, which may be submitted to pixel shading 51, which outputs pixel shade results data to an output buffer 72. In general, such pixel shading may be included within a texturing and shading unit 52, which may be implemented on a programmable computation unit or cluster of units. This unit 52 also may implement ray shaders 53. Ray shaders 63 may be triggered based on outputs of ray tracing unit(s) 59. Ray tracing units may identify closest intersections between final geometry and rays. These intersections may be shaded according to programmable shading modules.” Since shader 51, 52, 64 are stages after shader 37, examiner does not believe shader 37 is the . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al. (US Pub 2015/0317818 A1) in view of Mei et al. (US Pub 2015/0235341 A1).
As to claim 1, Howson discloses in a graphics processing system having (i) geometry processing logic for processing received input graphics data items and determining transformed position data, in a renderinq space, derived from said input graphic data items (Howson, ¶0051, “Hull shader 29 can calculate tessellation factors for edges of a given patch and may also further modify the transformed control points.”  ¶0074, “The implementation can run threads of computation that receive inputs and/or produce outputs from another thread in order to implement a sequence of geometry modifications required. In other examples, intermediately processed geometry data may be stored in memory and read/written as required by one or more threads of computation implementing the geometry processing.”), and (ii) rasterisation logic for generating a rendering output in the rendering space (Fig. 2B-Fig. 2C, ¶0081, “a rasterization flow”), 
the improvement comprising: 
configuring the geometry processing logic to write to a memory, for each instance of one or more shader stages, shader stage output data, wherein the one or more shader stages are used to process the received input graphics data items, and wherein said one or more shader stages do not include a final shader stage used to Howson, Fig1, ¶0056, “This unit 52 also may implement ray shaders 53. Ray shaders 63 may be triggered based on outputs of ray tracing unit(s) 59. Ray tracing units may identify closest intersections between final geometry and rays.”  ¶0074, “The implementation of this geometry processing may be performed differently in different implementations. For example, where a programmable cluster of computation units is available to perform geometry computation, shading computation (e.g., shading of ray intersections, vertex shading, pixel shading, and so on), ray traversal, or other kinds of tasks, that programmable cluster can be configured to implement the geometry processing required. The implementation can run threads of computation that receive inputs and/or produce outputs from another thread in order to implement a sequence of geometry modifications required. In other examples, intermediately processed geometry data may be stored in memory and read/written as required by one or more threads of computation implementing the geometry processing.” ¶0075, “some geometry modifications may be incremental. So, even if it is can be indicated that a certain portion of an incremental series of geometry elements are located within a particular tile, it may not be possible to generate only those instances, because later instances may depend on iterating through earlier primitives in a programmatic sequence. In one implementation, unnecessarily repetition computation is reduced by storing incremental geometry data in a local memory, such as a cache. This has the advantage that, where the instances are spread over more than one tile, predecessor geometry elements may not need to be recreated for each tile. In such an implementation, it can be defined which portions of an incremental series of geometry are within a particular tile or 3-D acceleration structure element, and then those elements can be first looked for within a cache, before beginning a geometry process to reproduce those elements, which may require iterating through predecessor elements that are not within that tile or acceleration structure element.” ¶0064, “modified primitives may be generated incrementally, such that one modified primitive is created from the input primitive, and then a second modified primitive is created from that modified primitive and so on until a sequence of modified primitives has been derived. As such, in addition to storing an identifier identifying the primitive from which the sequence of modified primitives is derived, data indicating the first and/or last position in the sequence of those modified primitives located within the tile may be stored. This data may be stored in the object list for that tile or in another region of memory.” ¶0095, “A request from a rasterization subsystem can be weighted more highly than a request from a ray tracing subsystem.” “Still further scheduling criteria can include determining whether source geometry is available in a cache for some portion requests, and prioritizing those requests. Conversely, requests can be culled if final geometry or acceleration structure elements are present in a cache (or otherwise directly serviced from the cache)”¶0097, “caching/cacheability characteristics for geometry and/or acceleration data produced are determined.” Fig. 13. Cache hierarchy.);
and configuring the rasterisation logic to: (i) fetch the shader stage output data from the memory (Fig. 1, ¶0047, “if both the ray tracing and the rasterization processes to be performed by the rendering system consume triangular primitives, then geometry processing unit 61 can input higher order surface descriptions and output a mesh of triangular primitives.”), 
(ii) derive from the fetched shader stage output data transformed position data (¶0093, “geometry production that is intended for consumption by a rasterization subsystem may clip geometry to a view frustrum of an image, or of a tile within the image, and/or cull backfacing primitives.”), and 
(iii) use the transformed position data to generate the rendering output in the rendering space (Fig. 1, ¶0056, “Rasterization 54 can use an output of a screen space geometry buffer 51, which expresses final geometry mapped to screen space.”).

Assuming, arguendo, one or more shader stages do not include a final shader stage. Mei teaches the geometry processing logic to write to a memory, for each instance of one or more shader stages, shader stage output data, wherein one or more shader stages do not include a final shader stage used to determine transformed position data in the rendering space (Mei, abstract, “allocate a shared data channel in on-chip graphics memory of the GPU that is shared by at least two stages of a graphics processing pipeline. Shader units in the GPU may execute the at least two stages of the graphics processing pipeline. The GPU may store, in the shared data channel in on-chip graphics memory, data produced by each of the at least two stages of the graphics processing pipeline executing on the shader units.” Fig. 4, ¶0055, “shared data channel 50A may be shared by stages of graphics processing pipeline 24 to store data produced by the stages.” ¶0065, “geometry shader 36, respectively, so that cache mode shared channel 56 and shared data channel 50A do not only store data produced by vertex shader 28 and hull shader 30, respectively. GPC 42 may determine the amount of space of cache mode shared channel 56 in both components shared primitive queue 50B and shared vertex cache 50C, and the amount of space of shared data channel 50A to reserve by, for example, determining the amount of space necessary to store output from domain shader 34 and geometry shader 36 for a given number of waves in shader cluster 46.”).
Howson and Mei are considered to be analogous art because all pertain to image rendering. It would have been obvious before the effective filing date of the claimed invention to have modified Howson with the features of “the geometry processing logic to write to a memory, for each instance of one or more shader stages, shader stage output data, wherein one or more shader stages do not include a final shader stage used to determine transformed position data in the rendering space.” as taught by Mei. The suggestion/motivation would have been because the on-chip memory in the GPU may store more data that are ready to be consumed by the shader units executing stages of the shader pipeline, thereby increasing utilization of the shader units and increasing the performance of the GPU (Mei, ¶0017). 



As to claim 2, claim 1 is incorporated and the combination of Howson and Mei discloses said one or more shader stages comprise a pre-determined shader stage (Howson, Fig. 1, vertex shader, hull shader, geometry shader.)

As to claim 4, claim 1 is incorporated and the combination of Howson and Mei discloses some of the graphics data items are control points describing a patch to be tessellated to generate a plurality of tessellated primitives, and wherein the shader stages comprise one or more of: (i) vertex shading, (ii) hull shading, (iii) domain shading, (iv) tessellation, (v) geometry shading, and (vi) and clipping (Howson, ¶0048, “geometry data 25 can be submitted (e.g. streamed) for processing. In an example, patches of geometry can be supplied to a vertex shader 27, which can in turn provide shaded vertex data to a hull shader 29. Vertex shader 27 can, for example, programmatically move control points of patches (e.g., a combination of one or more of translation, rotation, or scaling), or perform initial vertex lighting, or both, or other types of programmatic operations on these control points. These control points can be provided to units that perform tessellation-related functions.”).

As to claim 5, claim 1 is incorporated and the combination of Howson and Mei discloses the rendering space is divided into a plurality of tiles, and wherein a sub-primitive is used for rendering a tile if the sub-primitive is at least partially in the tile Howson, ¶0019, “The method comprises producing geometric primitives located in a 3-D scene from source geometry data and defining a set of tile object lists. Each tile object tile contains data indicating which source geometry from the set of source geometry results in geometric primitives that are within a boundary of a respective tile of pixels of a 2-D image. The method also comprises producing an acceleration structure comprising a graph of elements, each defining a respective volume in the 3-D scene and rendering the 2-D image from the scene by using the tile object lists to identify a visible surface at each pixel of the 2-D image.”).

As to claim 6, claim 1 is incorporated and the combination of Howson and Mei discloses the input graphics data items describe geometry within a 3D scene to be rendered, and wherein the rendering output is a rendered image of the scene (Howson, ¶0019, “The method comprises producing geometric primitives located in a 3-D scene from source geometry data and defining a set of tile object lists. Each tile object tile contains data indicating which source geometry from the set of source geometry results in geometric primitives that are within a boundary of a respective tile of pixels of a 2-D image. The method also comprises producing an acceleration structure comprising a graph of elements, each defining a respective volume in the 3-D scene and rendering the 2-D image from the scene by using the tile object lists to identify a visible surface at each pixel of the 2-D image, and tracing rays in the 3-D scene, using the acceleration structure, from the identified visible surfaces to identify a primitive intersected by each of the rays, if any, and producing information contributing to a final shade for the visible surface at each pixel.”).

As to claim 7, claim 1 is incorporated and the combination of Howson and Mei discloses the shader stage output data written to memory comprises vertex data output from a first shader stage and additional data from a further shader stage that is subsequent to the first shader stage (Howson, Fig .1, ¶0015, “the source geometry data comprising vertex data and two or more sets of vertex connectivity data.” ¶0039, “vertexes of primitives can be used as input to tessellation and to geometry shaders or displacement engines that can amplify a number of primitives by dicing a larger primitive into smaller ones, or otherwise deform geometry so that an extent of geometry after these further geometry operations is different from an original extent.” ¶0051, “Shader 37 can perform further programmable shading operations on geometry and produce vertices to be stored in vertex cache 41.”).

As to claim 8, claim 1 is incorporated and the combination of Howson and Mei discloses the rendering space is divided into a plurality of tiles, the rasterisation logic further comprising: a cache configured to store a hierarchy of shader stage output data with different levels of the hierarchy representing output data from different re-executed stages of the plurality of shader stages for use in generating the rendering outputs for the tiles (Howson, Fig .14, ¶0024, “Such systems may comprise one or more memories for storing source geometry, and cache(s) for storing finalized geometry. These memories may be part of a memory hierarchy.”. ¶0051, “Shader 37 can perform further programmable shading operations on geometry and produce vertices to be stored in vertex cache 41. Vertices stored in vertex cache 41 can serve as a basis for producing data to be used during rasterization (e.g., tile-based rasterization) and during ray tracing operations.” ¶0052-0053, Fig. 13, ¶0101-¶0102, “These vectorized execution units 504-506 communicate with a cache hierarchy 510. Cache hierarchy 510 may provide a set of private memories (e.g., an L1 cache) for each execution unit, as well as other levels of cache hierarchy.” ¶0106, “More specifically relating to geometry processing, a vertex shader or geometry shader (outputting polygons/geometric primitives) may have its output sent towards or enqueued to a hierarchy building process.”).

As to claim 9, the combination of Howson and Mei discloses in a graphics processing system configured to use a rendering space which is subdivided into a plurality of tiles, the graphics processing system having: (i) geometry processing logic arranged to process received input graphics data items, determine transformed position data, in a rendering space, derived from said input graphics data items, and determine which transformed position data is to be used for renderinq each of the plurality of tiles, and (ii) rasterisation logic arranged to generate a rendering output for each of the tiles, the improvement comprising: configuring the geometry processing logic to write to a (See claim 1 for detailed analysis. Also Howson, Fig .14, ¶0024, “Such systems may comprise one or more memories for storing source geometry, and cache(s) for storing finalized geometry. These memories may be part of a memory hierarchy.”. ¶0051, “Shader 37 can perform further programmable shading operations on geometry and produce vertices to be stored in vertex cache 41. Vertices stored in vertex cache 41 can serve as a basis for producing data to be used during rasterization (e.g., tile-based rasterization) and during ray tracing operations.” ¶0052-0053, ¶0102, “These vectorized execution units 504-506 communicate with a cache hierarchy 510. Cache hierarchy 510 may provide a set of private memories (e.g., an L1 cache) for each execution unit, as well as other levels of cache hierarchy.” ¶0106, “More specifically relating to geometry processing, a vertex shader or geometry shader (outputting polygons/geometric primitives) may have its output sent towards or enqueued to a hierarchy building process.” Also refer to Mei, Fig. 4, abstract, ¶0055, 0065.).

As to claim 10, claim 9 is incorporated and the combination of Howson and Mei discloses the cache comprises a plurality of memory pools, wherein different ones of the memory pools are configured to store shader stage output data from different levels of the hierarchy (Howson, ¶0068, “One principal difference is that efficiency in ray tracing complex scenes typically is enhanced by creating an acceleration structure that has different levels of abstraction of geometry in the 3-D scene. For example, an acceleration structure may be a hierarchical arrangement of elements, where each of the elements bounds a respective volume in 3-D space.” ¶0086, “FIG. 7 depicts an approach to tuning a level of coarseness in an acceleration structure that will be used to subdivide a 3-D scene into different portions, for the purpose of on-demand creation of final geometry of those different portions. A coarse acceleration structure may be defined based on a criteria of how much memory can be allocated to storing the coarse acceleration structure.” ¶0091, “FIG. 9 depicts an example memory map 382 of how vertex data and vertex connectivity data can be arranged in memory. In FIG. 9, vertex definition data for low-resolution geometry 388 can be stored separately from supplemental vertex definition data 390, and vertex connectivity data for low resolution geometry 392 can be stored separately from vertex connectivity data for high-resolution geometry 394. In order to create geometry at a particular resolution, the base line low resolution geometry may always be accessed, and then selections from supplemental vertex definition data can be accessed, along with appropriate portions of vertex connectivity data.” Fig. 14, ¶0102, “These vectorized execution units 504-506 communicate with a cache hierarchy 510. Cache hierarchy 510 may provide a set of private memories (e.g., an L1 cache) for each execution unit, as well as other levels of cache hierarchy.”).

As to claim 11, claim 9 is incorporated and the combination of Howson and Mei discloses the cache is configured to store shader stage output data for one or more levels of the hierarchy below a level of output data of a pre-determined shader stage, but wherein the cache is configured to not store shader stage output data for any level of the hierarchy above the level of the pre-determined shader stage output data (Howson, ¶0086, “FIG. 7 depicts an approach to tuning a level of coarseness in an acceleration structure that will be used to subdivide a 3-D scene into different portions, for the purpose of on-demand creation of final geometry of those different portions. A coarse acceleration structure may be defined based on a criteria of how much memory can be allocated to storing the coarse acceleration structure.” Fig .8, ¶0087, “such process also can involve producing portions of an acceleration structure” Fig.9, ¶0091, “FIG. 9 depicts an example memory map 382 of how vertex data and vertex connectivity data can be arranged in memory.” ¶0093, “For example, geometry production that is intended for consumption by a rasterization subsystem may clip geometry to a view frustrum of an image, or of a tile within the image, and/or cull backfacing primitives.” Fig. 10, 420, 424, ¶0097, “At 420, caching/cacheability characteristics for geometry and/or acceleration data produced are determined. Such determination can use indicia 424 of demand for such geometry and/or acceleration structure elements. Such determination also can use metadata collected at 418.” “These caching/cacheability characteristics may be effected by directing a cache coherency manager or cache replacement manager to expect a particular number of reads for a given set of data, and then to allow the data to be evicted.” Only portions of an acceleration structure are stored in cache.).

As to claim 14, claim 9 is incorporated and the combination of Howson and Mei discloses the cache is configured to store sub-primitives derived from input graphics data items and wherein the rasterisation logic further comprises: a cache controller configured to: receive control stream data for a tile, retrieve sub-primitives which are stored in the cache and which are indicated by the control stream data for the tile, and provide the retrieved sub-primitives to one or more processing units to be rendered (Howson , Fig.1, Fig.2C, “FIG. 2C depicts a rasterization flow where screen space tiling 123 can be performed by beginning to process a tile (125) including accessing 2-D screen space object extent data (127) (e.g., an object list) and checking whether identified final geometry is cached (133) and to the extent not cached, providing identified source geometry and geometry process identification (129) to a geometry processing unit. On retrieved or recreated final geometry, HSR (visible surface identified) can be performed. In some implementations, even though certain final geometry is not visible within a tile, some of that geometry may be cached, because it may be used for ray traversal operations. In some situations, a cache requested flag may be set for certain final geometry, which would indicate demand on the ray traversal side for certain portions of final geometry (or vice versa).”).

As to claim 15, claim 14 is incorporated and the combination of Howson and Mei discloses the one or more processing units comprise: a hidden surface removal unit configured to remove primitive fragments which are hidden; and a texturing/shading unit configured to apply one or both of texturing and shading to primitive fragments (Howson, Fig .2C, ¶0079, “the primitives may be passed to hidden surface removal unit 70, which removes any surfaces which are not visible in the tile, and the resulting pixel data may be passed to a texture and shading unit 80 which applies pixel or texture shading before the final pixel values for display are written to memory.”).

As to claim 16, claim 9 is incorporated and the combination of Howson and Mei discloses the shader stage output data comprises vertex data output from a first shader stage and additional data from a further shader stage that is subsequent to the first shader stage (Howson, Fig .1, ¶0015, “the source geometry data comprising vertex data and two or more sets of vertex connectivity data.” ¶0039, “vertexes of primitives can be used as input to tessellation and to geometry shaders or displacement engines that can amplify a number of primitives by dicing a larger primitive into smaller ones, or otherwise deform geometry so that an extent of geometry after these further geometry operations is different from an original extent.” ¶0051, “Shader 37 can perform further programmable shading operations on geometry and produce vertices to be stored in vertex cache 41.”).

As to claim 17, and the combination of Howson and Mei discloses in a graphics processing method for a graphics processing system configured to use a rendering space which is subdivided into a plurality of tiles, the graphics processing method comprising a geometry processing phase operating on received input graphics data items to derive transformed position data, in the rendering space, and a rasterisation phase operating on output of the geometry processing phase for generating a rendering output in the rendering space, the improvement comprising: in the geometry processing phase, writing to a memory, for each instance of one or more shader stages, shader stage output data, wherein the one or more shader stages are used to process the received input graphics data items, and wherein said one or more shader stages do not include a final shader stage used to determine transformed positions data, in the rendering space (See claim 1 for detailed analysis.).

As to claim 18, claim 17 is incorporated and the combination of Howson and Mei discloses said one or more shader stages comprise a pre-determined shader stage (See claim 2 for detailed analysis.).

As to claim 19, claim 17 is incorporated and the combination of Howson and Mei discloses in the rasterisation phase, storing in a cache a hierarchy of shader stage output data from a plurality of shader stages operating on input graphics data items, with different levels of the hierarchy representing output data from different re-executed stages of the plurality of shader stages for use in generating the rendering outputs for the tiles (See claim 8 for detailed analysis.).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al. (US Pub 2015/0317818 A1) in view of Mei et al. (US Pub 2015/0235341 A1) and Fishwick et al. (US Pub 2014/0292782 A1).

As to claim 3, claim 1 is incorporated and Howson discloses the rendering space is divided into a plurality of tiles (Howson, ¶0020).
Howson does not explicitly disclose the geometry processing logic is further configured to generate priorities for items of shader stage output data of a hierarchy of 
Fishwick teaches generate priorities for items of shader stage output data of a hierarchy of shader stage output data based on the number of tiles that the items of shader stage output data overlap (Fishwick, ¶0013, ¶0051, ¶0056, “for each of the parameter blocks, a count is determined of the number of tiles that overlap with at least one parameter of the parameter block. These counts therefore provide an indication of the number of tiles with which the parameters of a parameter block are associated. In other words, the count for a parameter block indicates how many of the tiles will be processed using at least one parameter from the parameter block.” ¶0075, “Eviction policies described herein consider how many tiles a parameter block overlaps with. Parameters from a parameter block containing primitives which overlap with only one or a small number of tiles are less likely to be required again to process another tile than parameters from a parameter block which contains primitives that overlap with many tiles. This realisation leads to the eviction policies which weight the eviction of parameters of parameter blocks from the parameter cache 118 based on tile coverage.”). 
 Howson and Fishwick are considered to be analogous art because all pertain to image rendering. It would have been obvious before the effective filing date of the claimed invention to have modified Howson with the features of “generate priorities for items of shader stage output data of a hierarchy of shader stage output data based on the number of tiles that the items of shader stage output data overlap.” as taught by 

As to claim 13, claim 9 is incorporated and the combination of Howson, Mei and Fishwick discloses the rasterisation logic is configured to have a cache controller arranged to evict items of shader stage output data from the cache based on generated priorities based on the number of tiles that the items of shader stage output data overlap (Howson, ¶0097, “These caching/cacheability characteristics may be effected by directing a cache coherency manager or cache replacement manager to expect a particular number of reads for a given set of data, and then to allow the data to be evicted.” ¶0102, “A cache coherency controller 515 may consume caching hints and control which data is evicted from cache hierarchy 510 and which data is pre-fetched.” Fishwick, ¶0013, ¶0051, ¶0056, “for each of the parameter blocks, a count is determined of the number of tiles that overlap with at least one parameter of the parameter block. These counts therefore provide an indication of the number of tiles with which the parameters of a parameter block are associated. In other words, the count for a parameter block indicates how many of the tiles will be processed using at least one parameter from the parameter block.” ¶0075, “Eviction policies described herein consider how many tiles a parameter block overlaps with. Parameters from a parameter block containing primitives which overlap with only one or a small number of tiles are less likely to be required again to process another tile than parameters from a parameter block which contains primitives that overlap with many tiles. This realisation leads to the eviction policies which weight the eviction of parameters of parameter blocks from the parameter cache 118 based on tile coverage.”).
Howson and Fishwick are considered to be analogous art because all pertain to image rendering. It would have been obvious before the effective filing date of the claimed invention to have modified Howson with the features of “generate priorities for items of shader stage output data of a hierarchy of shader stage output data based on the number of tiles that the items of shader stage output data overlap.” as taught by Fishwick. The suggestion/motivation would have been in order to have cache eviction policies consider how many tiles a parameter block overlaps with (Fiskwick, ¶0075)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Howson et al. (US Pub 2015/0317818 A1) in view of Mei et al. (US Pub 2015/0235341 A1) and McCombe (US Pub 2013/0113800)

As to claim 12, claim 9 is incorporated and Howson discloses the rasterisation logic is configured to retrieve shader stage output data from the hierarchy stored in the cache (Howson, ¶0024, “both rasterization and ray tracing subsystems” “memories for storing source geometry, and cache(s) for storing finalized geometry. These memories may be part of a memory hierarchy.” ¶0051, “Vertices stored in vertex cache 41 can serve as a basis for producing data to be used during rasterization (e.g., tile-based rasterization) and during ray tracing operations “ ¶0106, “a vertex shader or geometry shader (outputting polygons/geometric primitives) may have its output sent towards or enqueued to a hierarchy building process.” ¶0107, “Producers can enqueue outputs in a queue to be read by one or more consumers; collections can be formed based on enqueued outputs.”).
Howson does not explicitly disclose a bottom-up manner.
However, a bottom-up retrieval in a tree structure are obvious to one of ordinary skill in the art. 
McCombe teaches a bottom-up acceleration structure (McCombe, ¶0051, ¶0095, “FIG. 17 provides an example of bottom-up photon acceleration structure building.” ¶0099, “FIG. 17 depicted that photons were processed in a bottom-up fashion, where larger and larger volumes that abstract larger regions of 3-D space are created in multiple passes.”)
Howson and McCombe are considered to be analogous art because all pertain to image rendering. It would have been obvious before the effective filing date of the claimed invention to have modified Howson with the features of “a bottom-up manner.” as taught by McCombe. The suggestion/motivation would have been in order to arrive at a balanced system, with consideration of acceleration structure build time and ray traversal time (McCombe, ¶0050).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613